Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 04/28/2022, wherein claims 1, 25, 26 have been amended, and new claim 31 has been added. Amended also cancelled claims 5, 8.

Election/Restrictions
Claims 11-24, 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-4, 6, 7, 9, 10, 25, 26, 31 are examined herein on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 6, 7, 9, 10, 25, 26, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 11,191,734, PTO-1449).
Tang et al. discloses transdermal delivery device comprising ketamine, which is a drug-in-adhesive patch comprising a backing layer, an adhesive-drug layer, and a release liner, wherein the adhesive-drug layer comprises a) ketamine in an amount of 10-25 % by weight, b) a pressure sensitive adhesive (Duro Tak 87-2194, see column 9, lines 30-33) in an amount of 40-60% by weight, c) a combination of oleyl oleate and levulinic acid (skin permeation enhancers), d) a polyvinyl pyrrolidone-co-vinyl acetate polymer  (crystallization inhibitor, Kollidon VA 64), wherein the device provides a ketamine permeation rate of 0.1-5 mg/day/cm2 (or flux, see para [0355] of specification) of ketamine for about 8 hrs to 168 hours. See claims 1, 6; see FIG.1, FIG.2 which show transdermal delivery device which is in the form of monolithic patch. Tang et al. discloses a transdermal delivery device comprising adhesive drug matrix layer comprising ketamine (25 wt %), Duro Tak 87-2677 (pressure sensitive adhesive, 55 % by wt, instant carboxylate-containing polyacrylate-vinylacetate copolymer as in instant claims 1, 2 and claim 31), oleyl oleate (5 wt %), luvelinic acid (5 wt %), polyvinyl pyrrolidone-co-vinyl acetate (10 wt %). See column 16, TABLE 6, Ex.3. It is taught that antioxidants such as butylated hydroxytoluene are employed to prevent drug degradation. Antioxidants are employed in an amount of 0.01-5 % by weight of the composition; preferably in an amount of 0.1-1.0 % by weight. See column 10, lines 50-57. It is taught that the crystallization inhibitor amounts can be 10 %, 20 % by weight. See Ex.3, Ex.4, TABLE 6. Method of making the adhesive drug matrix by combining ketamine, pressure sensitive adhesive, and crystallization inhibitor (Kollidon VA 64) is taught. See column 19, lines 29-50, TABLE 10. It is taught that the transdermal delivery device is about 10-100 cm2. See claim 8. Tang et al. provides ranges for the most preferred transdermal permeation rates, transdermal delivery device sizes (active surface area such as 25-300 cm2), amount of ketamine, and duration of application of the transdermal delivery device for antidepressant effect with minimum side effects. See column 6, line 41-column 7, TABLE 2; column 8, TABLE 3, transdermal delivery device for treatment of pain. It is also taught that the trandernal delivery device for the treatment of MDD will contain 25-600 mg of ketamine and be applied for 24 hours. See column 6, line 41-column 7, TABLE 2; column 8, TABLE 3; for different amount of ketamine that can be used, application duration (days) and plasma concentrations. It is taught that antidepressant have been found to be only 20-30% more effective than placebo. See column 1, lines 32-34.
Note: Duro Tak 87-2677…instant spec teaches that Duro Tak 87-2677 is a copolymer that contains –COOH functional groups polyacrylate-vinylacetate copolymer and is a copolymer of 2-ethyl hexyl acrylate, vinyl acetate, butyl acrylate, acrylic acid, and tert octyl acrylamide. See para [0049] of instant specification. Duro Tak 87-2194 is a copolymer that contains –COOH functional groups polyacrylate-vinylacetae copolymer.
Tang et al. does not explicitly teach the amount of polyvinyl pyrrrolidone-co-vinyl acetate (crystallization inhibitor) in the adhesive-drug layer comprising a) ketamine in an amount of 10-25 % by weight, b) a pressure sensitive adhesive in an amount of 40-60% by weight (Duro Tak 87-2677, pressure sensitive adhesive), c) a combination of oleyl oleate and levulinic acid (skin permeation enhancers), as in instant claims 1, 2 i.e polyvinyl pyrrrolidone-co-vinyl acetate (crystallization inhibitor) in an amount of about 15-25 % by weight or about 20-25 % by weight.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts polyvinyl pyrrolidone-co-vinyl acetate (crystallization inhibitor) in the adhesive-drug layer comprising ketamine, pressure sensitive adhesive (Duro Tak 87-2677, pressure sensitive adhesive), a combination of oleyl oleate and levulinic acid (skin permeation enhancers). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine the effective amounts of polyvinyl pyrrrolidone-co-vinyl acetate (crystallization inhibitor) employed in the adhesive-drug layer, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill to optimize parameters such as active surface area, ketamine load as in instant claims 6, 7 in the transdermal delivery device. One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine or optimize parameters such as active surface area and ketamine load as in instant claims 6, 7 in the transdermal delivery device, since the optimization of effective active surface area and ketamine load, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill to optimize parameters such as active surface area, ketamine amount as in instant claim 26 in the transdermal delivery device which is in the form of monolithic patch. One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine or optimize parameters such as active surface area, ketamine amount as in instant claim 26 in the transdermal delivery device which in the form of monolithic patch, since the optimization of effective active surface area and ketamine amount is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art; and with expectation of success of delivering a dose of ketamine at a desired rate for 1 day, 2, days or 3 days as in instant claim 26. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding the recitation “wherein the drug-in-adhesive layer is substantially homogenous” in claim 3, it is pointed out that Tang et al. renders transdermal delivery device comprising a ketamine-in-adhesive layer as in instant claims obvious and a method of making the transdermal delivery device obvious, such as composition will contain drug-in-adhesive layer substantially homogeneous.
 Regarding the recitations “wherein the drug-in-adhesive layer is substantially free of ketamine particles or crystals after the transdermal delivery device is stored at room temperature (25±2 °C) at 60% relative humidity (RH) ± 5%RH for about 24 months or longer or at 40±2 °C at 75% relative humidity (RH) ± 5%RH for about 6 months or longer” in claim 4; “is storage stable for about 24 months, or longer, when stored at room temperature at 60% relative humidity ± 5%RH, or -115- storage stable for about 6 months, or longer, when stored at 40±2 °C at 75% relative humidity (RH) ± 5%RH” in claim 1, it is pointed out that Tang et al. renders transdermal delivery device comprising ketamine-in-adhesive layer as in instant claims obvious and a method of making the transdermal delivery device obvious, and the ketamine-in-adhesive layer will be substantially free of ketamine particles or crystals after the transdermal delivery device is stored at room temperature (25±2 °C) at 60% relative humidity (RH) ± 5%RH for about 24 months or longer or at 40±2 °C at 75% relative humidity (RH) ± 5%RH for about 6 months or longer; and will be storage stable for about 24 months, or longer, when stored at room temperature at 60% relative humidity ± 5%RH, or -115- storage stable for about 6 months, or longer, when stored at 40±2 °C at 75% relative humidity (RH) ± 5%RH. 
Regarding the recitations the transdermal delivery device “has a ketamine flux of about 0.1-1 mg/cm2/day” in claim 1; “is capable of adhering to the skin of a subject for a period of time ranging from 8 hours to about 168 hours” in claim 9; “is capable of continuously delivering ketamine to the subject during the period of time when the transdermal delivery device adheres to the skin of the subject, at a substantially constant rate ranging from about 0.1 mg/cm2/day to about 1 mg/cm2/day” in claim 10, it is pointed out that these recitations are properties of the transdermal delivery device comprising ketamine-in-adhesive layer. Tang et al. renders transdermal delivery device comprising ketamine-in-adhesive layer as in instant claims obvious and a method of making the transdermal delivery device obvious, such a transdermal delivery device will result in a ketamine flux of about 0.1-1 mg/cm2/day as in instant claim 1; will be capable of adhering to the skin of a subject for a period of time ranging from 8 hours to about 168 hours as in instant claim 9; will be capable of continuously delivering ketamine to the subject during the period of time when the transdermal delivery device adheres to the skin of the subject, at a substantially constant rate ranging from about 0.1 mg/cm2/day to about 1 mg/cm2/day as in claim 10.
Further, a pharmaceutical kit or the patient pack comprising the same transdermal delivery device as in instant claim 1 and directions for administering the dosage forms are all deemed obvious since they are all within the knowledge and conventional skills of pharmacologist to conveniently assist the user and prescriber for easy dispensary of the medication. Moreover, the inclusion of a package inserts including “indication and use” of the pharmaceutical composition in a pharmaceutical kit is mandated by 21 CFR 201.57 according to Remington: The Science and Practice of Pharmacy. 
Furthermore, it would have been obvious to include the same placebo transdermal delivery device in the kit because Tang et al. teaches that antidepressant have been found to be only 20-30% more effective than placebo. One of ordinary skill in the art would have been motivated to also include the same placebo transdermal delivery device in the kit with reasonable expectation of comparing the transdermal delivery device containing ketamine and the placebo delivery device without ketamine, since it is known that antidepressants are only 20-30 % more effective than placebo.
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “a person of ordinary skill in the art seeking to develop a ketamine patch having a long term storage stability would not have selected Example 3 of the '734 Patent for further modification. As shown above, Example 3 of the '734 Patent formed crystals at month 3 after storage at room temperature. Thus, it would not have been reasonable for a person of ordinary skill in the art to start with Example 3 when developing a storage stable DIA patch.” Applicant’s arguments have been considered, but not found persuasive. It is pointed out that it has been well-established that a consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Tang et al. discloses transdermal delivery device comprising ketamine, which is a drug-in-adhesive patch comprising a backing layer, an adhesive-drug layer, and a release liner, wherein the adhesive-drug layer comprises a) ketamine in an amount of 10-25 % by weight, b) a pressure sensitive adhesive (Duro Tak 87-2194, see column 9, lines 30-33) in an amount of 40-60% by weight, c) a combination of oleyl oleate and levulinic acid (skin permeation enhancers), d) a polyvinyl pyrrolidone-co-vinyl acetate polymer  (crystallization inhibitor, Kollidon VA 64), wherein the device provides a ketamine permeation rate of 0.1-5 mg/day/cm2 (or flux, see para [0355] of specification) of ketamine for about 8 hrs to 168 hours. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts polyvinyl pyrrolidone-co-vinyl acetate (crystallization inhibitor) in the adhesive-drug layer comprising ketamine, pressure sensitive adhesive (Duro Tak 87-2677, pressure sensitive adhesive), a combination of oleyl oleate and levulinic acid (skin permeation enhancers). Regarding the recitations “wherein the drug-in-adhesive layer is substantially free of ketamine particles or crystals after the transdermal delivery device is stored at room temperature (25±2 °C) at 60% relative humidity (RH) ± 5%RH for about 24 months or longer or at 40±2 °C at 75% relative humidity (RH) ± 5%RH for about 6 months or longer” in claim 4; “which is storage stable for about 24 months, or longer, when stored at room temperature at 60% relative humidity ± 5%RH, or -115- storage stable for about 6 months, or longer, when stored at 40±2 °C at 75% relative humidity (RH) ± 5%RH” in claim 1, it is pointed out that Tang et al. renders transdermal delivery device comprising ketamine-in-adhesive layer as in instant claims obvious and a method of making the transdermal delivery device obvious, and the ketamine-in-adhesive layer will be substantially free of ketamine particles or crystals after the transdermal delivery device is stored at room temperature (25±2 °C) at 60% relative humidity (RH) ± 5%RH for about 24 months or longer or at 40±2 °C at 75% relative humidity (RH) ± 5%RH for about 6 months or longer as in instant claim 4; and will be storage stable for about 24 months, or longer, when stored at room temperature at 60% relative humidity ± 5%RH, or -115- storage stable for about 6 months, or longer, when stored at 40±2 °C at 75% relative humidity (RH) ± 5%RH as in instant claim 1. Further, the recitation “storage stable” in claim 1, it is pointed out that stability can be physical stability of the composition or chemical stability of ketamine and other ingredients in drug-in-adhesive layer. See para [0060] of the specification wherein it is taught that the storage stable can be substantially the same amount of ketamine or substantially same amount of drug related impurities or…; and specification teaches that substantially same can be within 80-120%. Furthermore, Applicant’s remarks regarding stability, it is pointed out that claim 4 recites that “wherein the drug-in-adhesive layer is substantially free of ketamine particles or crystals”. The recitation “substantially is a relative term i.e drug-in-adhesive layer can contain some particles or crystals of ketamine.  
	Applicant argues that “the '734 Patent does not teach or suggest that there is any particular advantage associated with using a carboxylate-functionalized polyacrylate-vinylacetate copolymer, such as Duro Tak 87- 2677, in combination with polyvinyl pyrrolidone-co-vinyl acetate, such as Kollidon VA64, with oleyl oleate and levulinic acid as permeation enhancers. The stability of Example 3 of the '734 Patent would suggest that this combination is actually not desired.” Applicant’s arguments have been considered, but not found persuasive. Tang et al. discloses transdermal delivery device comprising ketamine, which is a drug-in-adhesive patch comprising a backing layer, an adhesive-drug layer, and a release liner, wherein the adhesive-drug layer comprises a) ketamine in an amount of 10-25 % by weight, b) a pressure sensitive adhesive (Duro Tak 87-2194, see column 9, lines 30-33) in an amount of 40-60% by weight, c) a combination of oleyl oleate and levulinic acid (skin permeation enhancers), d) a polyvinyl pyrrolidone-co-vinyl acetate polymer  (crystallization inhibitor, Kollidon VA 64), wherein the device provides a ketamine permeation rate of 0.1-5 mg/day/cm2 (or flux, see para [0355] of specification) of ketamine for about 8 hrs to 168 hours. Tang et al. discloses a transdermal delivery device comprising adhesive drug matrix layer comprising ketamine (25 wt %), Duro Tak 87-2677 (pressure sensitive adhesive, 55 % by wt, instant carboxylate-containing polyacrylate-vinylacetate copolymer), oleyl oleate (5 wt %), luvelinic acid (5 wt %), polyvinyl pyrrolidone-co-vinyl acetate (10 wt %). See column 16, TABLE 6, Ex.3. Thus, Tang et al. provides an example with Duro Tak 87-2677 in combination with a polyvinyl pyrrolidone-co-vinyl acetate polymer (crystallization inhibitor, Kollidon VA 64); Tang et al. teaches that in Example 3 no crystals were found for at least 4 weeks. See column 18, lines 3-6.
Applicant argues that “'734 Patent does not teach or suggest that there is any advantage of using such carboxylate containing pressure sensitive adhesive. In fact, if anything, for achieving a long term storage stability, the ordinary skilled artisan would have avoided using such carboxylate containing pressure sensitive adhesive in the combination because the '734 Patent shows that an example of such combination failed to achieve a storage stability for more than 3 months.” Applicant’s arguments have been considered, but not found persuasive as discussed above. Regarding the recitations “wherein the drug-in-adhesive layer is substantially free of ketamine particles or crystals after the transdermal delivery device is stored at room temperature (25±2 °C) at 60% relative humidity (RH) ± 5%RH for about 24 months or longer or at 40±2 °C at 75% relative humidity (RH) ± 5%RH for about 6 months or longer” in claim 4; “which is storage stable for about 24 months, or longer, when stored at room temperature at 60% relative humidity ± 5%RH, or -115- storage stable for about 6 months, or longer, when stored at 40±2 °C at 75% relative humidity (RH) ± 5%RH” in claim 1, it is pointed out that Tang et al. renders transdermal delivery device comprising ketamine-in-adhesive layer as in instant claims obvious and a method of making the transdermal delivery device obvious, and the ketamine-in-adhesive layer will be substantially free of ketamine particles or crystals after the transdermal delivery device is stored at room temperature (25±2 °C) at 60% relative humidity (RH) ± 5%RH for about 24 months or longer or at 40±2 °C at 75% relative humidity (RH) ± 5%RH for about 6 months or longer as in instant claim 4; and will be storage stable for about 24 months, or longer, when stored at room temperature at 60% relative humidity ± 5%RH, or -115- storage stable for about 6 months, or longer, when stored at 40±2 °C at 75% relative humidity (RH) ± 5%RH as in instant claim 1. Further, the recitation “storage stable” in claim 1, it is pointed out that stability can be physical stability of the composition or chemical stability of ketamine and other ingredients in drug-in-adhesive layer. See para [0060] of the specification wherein it is taught that the storage stable can be substantially the same amount of ketamine or substantially same amount of drug related impurities or…; and the specification teaches that substantially same can be within 80-120%. Furthermore, Applicant’s remarks regarding stability, it is pointed out that claim 4 recites that “wherein the drug-in-adhesive layer is substantially free of ketamine particles or crystals”. The recitation “substantially is a relative term i.e drug-in-adhesive layer can contain some particles or crystals of ketamine.  
	Applicant argues that “the ordinary skilled artisan would need to vary all possible ingredients to obtain a suitable ketamine transdermal delivery device having the recited storage stability - the '734 Patent does not teach or suggest which of these combinations would be successful in achieving the recited storage stability.” Applicant’s arguments have been considered. As discussed above Tang et al. discloses transdermal delivery device comprising ketamine, which is a drug-in-adhesive patch comprising a backing layer, an adhesive-drug layer, and a release liner, wherein the adhesive-drug layer comprises a) ketamine in an amount of 10-25 % by weight, b) a pressure sensitive adhesive (Duro Tak 87-2194, see column 9, lines 30-33) in an amount of 40-60% by weight, c) a combination of oleyl oleate and levulinic acid (skin permeation enhancers) in amounts of 5 % by weight, d) a polyvinyl pyrrolidone-co-vinyl acetate polymer  (crystallization inhibitor, Kollidon VA 64), wherein the device provides a ketamine permeation rate of 0.1-5 mg/day/cm2 (or flux, see para [0355] of specification) of ketamine for about 8 hrs to 168 hours. Tang et al. discloses a transdermal delivery device comprising adhesive drug matrix layer comprising ketamine (25 wt %), Duro Tak 87-2677 (pressure sensitive adhesive, 55 % by wt, instant carboxylate-containing polyacrylate-vinylacetate copolymer), oleyl oleate (5 wt %), luvelinic acid (5 wt %), polyvinyl pyrrolidone-co-vinyl acetate (10 wt %). See column 16, TABLE 6, Ex.3. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts polyvinyl pyrrolidone-co-vinyl acetate (crystallization inhibitor) in the adhesive-drug layer comprising ketamine, pressure sensitive adhesive (Duro Tak 87-2677, pressure sensitive adhesive), a combination of oleyl oleate and levulinic acid (skin permeation enhancers). Tang et al. renders instant transdermal delivery device comprising adhesive drug matrix layer obvious, and storage stability recited in instant claims is the property and as discussed above Tang et al.  renders the transdermal delivery device comprising adhesive drug matrix as in instant claims obvious and will be storage stable as in instant claims.
	Applicant argues that “it was surprisingly found that the DIA patches herein with the same combination of Duro Tak 87-2677 and Kollidon VA64 achieved excellent storage stability for 30 months and beyond. The preliminary studies by the inventors herein show that Kollidon VA64 contributed to the stability of the formulation. For example, in an initial study, the formulation prepared with ketamine, 20%, Kollidon VA64, 20%, oleyl oleate, 5%, levulinic acid, 5%, and Duro Tak 87-2677, 50%, was found to have no crystals after 6 months of preparation. In contrast, in a formulation prepared with ketamine, 20%, oleyl oleate, 7%, levulinic acid, 7%, and Duro Tak 87-2677, 66%, i.e., Kollidon VA64 was not used, ketamine crystals formed within 3 months of preparation.” Applicant’s arguments have been considered. It is pointed out that Tang et al. teaches the employment of polyvinyl pyrrolidone-co-vinyl acetate polymer (crystallization inhibitor, Kollidon VA 64). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts polyvinyl pyrrolidone-co-vinyl acetate (crystallization inhibitor) in the adhesive-drug layer comprising ketamine, pressure sensitive adhesive (Duro Tak 87-2677, pressure sensitive adhesive), a combination of oleyl oleate and levulinic acid (skin permeation enhancers). Tang et al. renders instant transdermal delivery device comprising adhesive drug matrix layer obvious, and storage stability recited in instant claims is the property and as discussed above the transdermal delivery device comprising adhesive drug matrix will be storage stable.
Applicant’s argument regarding claim 25, it would have been obvious to include the same placebo transdermal delivery device in the kit because Tang et al. teaches that antidepressant have been found to be only 20-30% more effective than placebo. One of ordinary skill in the art would have been motivated to also include the same placebo transdermal delivery device in the kit with reasonable expectation of comparing the transdermal delivery device containing ketamine and the placebo delivery device without ketamine, since it is known that antidepressants are only 20-30% more effective than placebo.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 2, 3, 4, 6, 7, 9-10, 25, 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-13 of U.S. Patent No. 11,191,734, in view of Tang et al. (WO 2018195318, PTO-892). Although the claims at issue are not identical, they are obvious over each other. Instant claims are drawn to a transdermal delivery device comprising a drug-in-adhesive layer comprising ketamine, oleyl oleate, levulinic acid, polyvinyl pyrrolidone-co-vinyl acetate, a pressure sensitive adhesive such as a carboxylate-functionalized polyacrylate-vinylacetate copolymer, and optionally an antioxidant. Claims of ‘734 are drawn to a transdermal delivery device comprising a backing layer, an adhesive-drug layer, and a release liner, wherein the adhesive-drug layer comprises: a) ketamine of 10-25% by weight, b) a pressure sensitive adhesive in an amount of about 40-60% by weight, c) a combination of oleyl oleate and levulinic acid or a combination of oleyl alcohol, and diethylene glycol monoethyl ether, and d) a polyvinyl pyrrolidone-co-vinyl acetate or a polymethylacrylate-based polymer, wherein ketamine is the only active ingredient in the transdermal delivery device, wherein the transdermal delivery device provides a permeation rate of about 0.1-5 mg/day/cm2 of for about 8 hours to 168 hours. ‘734 does not teach employment of the particular pressure sensitive adhesive such as a carboxylate-functionalzed polyacrylate-vinylacetate copolymer and particular amounts of oleyl oleate, levulinic acid, polyvinyl pyrrolidone-co-vinyl acetate. Tang et al. teaches transdermal drug delivery system for ketamine and teaches that the adhesive layer typically includes pressure sensitive adhesive. It is taught that pressure sensitive adhesive such as polyacrylate-vinyl acetate copolymers such as DURO-TAK 87-2194 (instant copolymer in (d)) are employed. See page 27, para [0067]. One of ordinary skill in the art would have been motivated to employ the particular pressure sensitive adhesive such as a carboxylate-functionalized polyacrylate-vinylacetate copolymer in the drug-in-adhesive patch of ‘734 because Tang et al. teaches transdermal drug delivery system for ketamine and teaches that the adhesive layer typically includes pressure sensitive adhesive such as polyacrylate-vinyl acetate copolymers such as DURO-TAK 87-2194 (instant copolymer in (d)) are employed. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of polyvinyl pyrrolidone-co-vinyl acetate (crystallization inhibitor), particular amounts of oleyl oleate, levulinic acid, in the adhesive-drug layer comprising ketamine, pressure sensitive adhesive (DURO-TAK 87-2194, pressure sensitive adhesive), a combination of oleyl oleate and levulinic acid (skin permeation enhancers). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine the effective amounts of polyvinyl pyrrrolidone-co-vinyl acetate (crystallization inhibitor), particular amounts of oleyl oleate, levulinic acid employed in the adhesive-drug layer, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill to optimize parameters such as ketamine load as in instant claim 7 in the transdermal delivery device. One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine or optimize parameters such as ketamine load as in instant claim 7 in the transdermal delivery device, since the optimization of effective active surface area and ketamine load, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill to optimize parameters such as active surface area, ketamine amount as in instant claim 26 in the transdermal delivery device which is in the form of monolithic patch. One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine or optimize parameters such as active surface area, ketamine amount as in instant claim 26 in the transdermal delivery device which in the form of monolithic patch, since the optimization of effective active surface area and ketamine amount is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art; and with the expectation of success of delivering a dose of ketamine at a desired rate for 1 day, 2 days or 3 days as in instant claim 26. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding the recitation “wherein the drug-in-adhesive layer is substantially homogenous” in claim 3, it is pointed out that U.S. Patent No. 11,191,734, in view of Tang et al. renders transdermal delivery device comprising a ketamine-in-adhesive layer as in instant claims obvious, such as composition will contain drug-in-adhesive layer substantially homogeneous.
 Regarding the recitations “wherein the drug-in-adhesive layer is substantially free of ketamine particles or crystals after the transdermal delivery device is stored at room temperature (25±2 °C) at 60% relative humidity (RH) ± 5%RH for about 24 months or longer or at 40±2 °C at 75% relative humidity (RH) ± 5%RH for about 6 months or longer” in claim 4; “which is storage stable for about 24 months, or longer, when stored at room temperature at 60% relative humidity ± 5%RH, or -115- storage stable for about 6 months, or longer, when stored at 40±2 °C at 75% relative humidity (RH) ± 5%RH” in claim 1, it is pointed out that U.S. Patent No. 11,191,734, in view of Tang et al. renders transdermal delivery device comprising ketamine-in-adhesive layer as in instant claims obvious, and the ketamine-in-adhesive layer will be substantially free of ketamine particles or crystals after the transdermal delivery device is stored at room temperature (25±2 °C) at 60% relative humidity (RH) ± 5%RH for about 24 months or longer or at 40±2 °C at 75% relative humidity (RH) ± 5%RH for about 6 months or longer, and will be storage stable for about 24 months, or longer, when stored at room temperature at 60% relative humidity ± 5%RH, or -115- storage stable for about 6 months, or longer, when stored at 40±2 °C at 75% relative humidity (RH) ± 5%RH. 
Regarding the recitations the transdermal delivery device “has a ketamine flux of about 0.1-1 mg/cm2/day” in claim 1; “is capable of adhering to the skin of a subject for a period of time ranging from 8 hours to about 168 hours” in claim 9; “is capable of continuously delivering ketamine to the subject during the period of time when the transdermal delivery device adheres to the skin of the subject, at a substantially constant rate ranging from about 0.1 mg/cm2/day to about 1 mg/cm2/day” in claim 10, it is pointed out that these recitations are properties of the transdermal delivery device comprising ketamine-in-adhesive layer. U.S. Patent No. 11,191,734, in view of Tang et al. renders transdermal delivery device comprising ketamine-in-adhesive layer as in instant claims obvious, such transdermal delivery device will result in a ketamine flux of about 0.1-1 mg/cm2/day as in instant claim 1; will be capable of adhering to the skin of a subject for a period of time ranging from 8 hours to about 168 hours as in instant claim 9; will be capable of continuously delivering ketamine to the subject during the period of time when the transdermal delivery device adheres to the skin of the subject, at a substantially constant rate ranging from about 0.1 mg/cm2/day to about 1 mg/cm2/day as in claim 10.
Further, a pharmaceutical kit or the patient pack comprising the same transdermal delivery device as in instant claim 1 and directions for administering the dosage forms are all deemed obvious since they are all within the knowledge and conventional skills of pharmacologist to conveniently assist the user and prescriber for easy dispensary of the medication. Moreover, the inclusion of a package inserts including “indication and use” of the pharmaceutical composition in a pharmaceutical kit is mandated by 21 CFR 201.57 according to Remington: The Science and Practice of Pharmacy. 
Furthermore, it would have been obvious to include the same placebo transdermal delivery device in the kit because Tang et al. teaches that antidepressant have been found to be only 20-30% more effective than placebo (page1, para [0003]). One of ordinary skill in the art would have been motivated to also include the same placebo transdermal delivery device in the kit with reasonable expectation of comparing the transdermal delivery device containing ketamine and the placebo delivery device without ketamine, since it is known that antidepressants are only 20-30 % more effective than placebo.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant’s arguments regarding ‘318 Publication, it is pointed out that ‘318 Publication was employed for its teachings that the adhesive layer in transdermal drug delivery system for ketamine typically includes pressure sensitive adhesive such as polyacrylate-vinyl acetate copolymers such as DURO-TAK 87-2194 (instant copolymer in (d)). See page 27, para [0067]. One of ordinary skill in the art would have been motivated to employ the particular pressure sensitive adhesive such as a carboxylate-functionalized polyacrylate-vinylacetate copolymer in the drug-in-adhesive patch of ‘734 because Tang et al. (‘318 Publication) teaches transdermal drug delivery system for ketamine and teaches that the adhesive layer typically includes pressure sensitive adhesive such as polyacrylate-vinyl acetate copolymers such as DURO-TAK 87-2194 (instant copolymer in (d)) are employed. 
Regarding the recitations “wherein the drug-in-adhesive layer is substantially free of ketamine particles or crystals after the transdermal delivery device is stored at room temperature (25±2 °C) at 60% relative humidity (RH) ± 5%RH for about 24 months or longer or at 40±2 °C at 75% relative humidity (RH) ± 5%RH for about 6 months or longer” in claim 4; “which is storage stable for about 24 months, or longer, when stored at room temperature at 60% relative humidity ± 5%RH, or -115- storage stable for about 6 months, or longer, when stored at 40±2 °C at 75% relative humidity (RH) ± 5%RH” in claim 1, it is pointed out that U.S. Patent No. 11,191,734, in view of Tang et al. renders transdermal delivery device comprising ketamine-in-adhesive layer as in instant claims obvious, and the ketamine-in-adhesive layer will be substantially free of ketamine particles or crystals after the transdermal delivery device is stored at room temperature (25±2 °C) at 60% relative humidity (RH) ± 5%RH for about 24 months or longer or at 40±2 °C at 75% relative humidity (RH) ± 5%RH for about 6 months or longer, and will be storage stable for about 24 months, or longer, when stored at room temperature at 60% relative humidity ± 5%RH, or -115- storage stable for about 6 months, or longer, when stored at 40±2 °C at 75% relative humidity (RH) ± 5%RH. 

Prior Art made of Record:
US 20180353437 or US 11,191,734 or WO 2017/003935
WO 2018195318 A1 or US 20200030251 A1; reservoir layer contains ketamine gel; claim 8; surface area para [0016]; 
US 20200330404 A1…transdermal therapeutic system;
US 20210308040 A1….ketamine in mucoadhesive polymer; polyvinylpyrrlidone and vinyl acetate (e.g., Kolidone VA64), instant permeation enhancers.   


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627